UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 Commission File No.: 1-12933 AUTOLIV, INC. (Exact name of registrant as specified in its charter) Delaware 51-0378542 (State or other jurisdic- (I.R.S. Employer Identi- tion of incorporation or fication No.) organization) World Trade Center, Klarabergsviadukten 70, Box 70381, SE-107 24 Stockholm, Sweden N/A (Address of principal executive offices) (Zip Code) +46 8 587 20 600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirement for the past 90 days. Yes: [x] No: [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filer: [x] Accelerated filer: [] Non-accelerated filer [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes: [ ] No: [x] Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date: As of October 22, 2007, there were 75,881,299 shares of common stock of Autoliv, Inc., par value $1.00 per share, outstanding. FORWARD-LOOKING STATEMENTS This Form 10-Q contains statements that are not historical facts but rather forward-looking statements that involve risks and uncertainties that could cause Autoliv, Inc.’s (“Autoliv”, the “Company”, “we” or “our”) results to differ materially from what is projected. These risks and uncertainties include, but are not limited to, the following: higher raw material costs or other expenses; a major loss of customers; increased competitive pricing pressure; failure to develop or commercialize successfully new products or technologies; the outcome of pending and future litigation and changes in governmental procedures, laws or regulations, including environmental regulations; plant disruptions or shutdowns; labor disputes; product liability and recall issues; and other difficulties in improving margin or financial performance. In addition, the Company's forward-looking statements could be affected by general industry and market conditions and growth rates, general domestic and international economic conditions, including currency exchange rate fluctuations, and other factors. Except for the Company's ongoing obligation to disclose material information under the U.S. federal securities laws, the Company undertakes no obligation to update publicity and forward-looking statements whether as a result of new information or future events. For any forward-looking statements contained in any document, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. INDEX PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS 1.1Basis of Presentation 1.2Receivables 1.3Inventories 1.4Restructuring 1.5Product-Related Liabilities 1.6Comprehensive Income 1.7Business Acquisitions 1.8New Accounting Pronouncements 1.9Income Taxes 1.10 Retirement Plans 1.11 Contingent Liabilities ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 4. CONTROLS AND PROCEDURES ITEM 4T. CONTROLS AND PROCEDURES PART II - OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS ITEM 1A. RISK FACTORS ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS ITEM 3. DEFAULTS UPON SENIOR SECURITIES ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS ITEM 5. OTHER INFORMATION ITEM 6. EXHIBITS CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (Dollars in millions, except per share data) Quarter July-September First nine months January-September 2007 2006 2007 2006 Net sales - Airbag products $1,002.2 $925.8 $3,231.5 $3,030.3 - Seatbelt products 555.0 484.8 1,753.2 1,556.1 Total net sales 1,557.2 1,410.6 4,984.7 4,586.4 Cost of sales (1,254.9) (1,132.4) (4,001.3) (3,634.9) Gross profit 302.3 278.2 983.4 951.5 Selling, general & administrative expenses (84.7) (79.3) (270.6) (242.8) Research, development & engineering expenses (93.0) (94.6) (314.3) (307.8) Amortization of intangibles (4.9) (3.7) (14.5) (11.3) Other income (expense), net (9.7) 1.3 (46.1) (5.8) Operating income 110.0 101.9 337.9 383.8 Equity in earnings of affiliates 1.4 1.5 4.7 4.6 Interest income 2.1 1.7 5.9 6.4 Interest expense (15.2) (12.2) (44.7) (33.8) Other financial items, net (3.3) (1.1) (6.8) (3.7) Income before income taxes 95.0 91.8 297.0 357.3 Income taxes (29.8) 34.9 (96.5) (43.9) Minority interests in subsidiaries (2.0) (5.0) (6.6) (14.3) Net income $63.2 $121.7 $193.9 $299.1 Earnings per share – basic $0.82 $1.49 $2.46 $3.62 Earnings per share – diluted $0.81 $1.48 $2.45 $3.60 Weighted average number of shares outstanding, assuming dilution and net of treasury shares (in millions) 77.8 82.1 79.2 83.0 Number of shares outstanding, excluding dilution and net of treasury shares (in millions) 75.9 81.2 75.9 81.2 Cash dividend per share – declared $0.39 $0.37 $1.17 $1.04 Cash dividend per share – paid $0.39 $0.35 $1.15 $0.99 See “Notes to unaudited consolidated financial statements.” CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in millions) September 30 2007 December 31 2006 (unaudited) Assets Cash & cash equivalents $160.1 $168.1 Receivables 1,297.3 1,206.7 Inventories 565.2 545.4 Other current assets 160.8 178.2 Total current assets 2,183.4 2,098.4 Property, plant & equipment, net 1,222.8 1,160.4 Investments and other non-current assets 192.8 175.7 Goodwill assets 1,585.6 1,537.1 Intangible assets, net 139.4 139.2 Total assets $5,324.0 $5,110.8 Liabilities and shareholders’ equity Short-term debt $330.4 $294.1 Accounts payable 787.6 762.5 Accrued expenses 372.2 270.6 Other current liabilities 226.3 204.4 Total current liabilities 1,716.5 1,531.6 Long-term debt 975.7 887.7 Pension liability 96.6 93.8 Other non-current liabilities 132.4 109.7 Minority interests in subsidiaries 59.3 85.1 Shareholders’ equity 2,343.5 2,402.9 Total liabilities and shareholders’ equity $5,324.0 $5,110.8 See “Notes to unaudited consolidated financial statements.” CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Dollars in millions) Quarter July-September First nine months January-September 2007 2006 2007 2006 Operating activities Net income $63.2 $121.7 $193.9 $299.1 Depreciation and amortization 77.4 74.1 236.3 222.8 Deferred taxes and other (6.4) (2.8) 11.8 (2.0) Changes in operating assets and liabilities 13.9 (91.0) 107.2 (117.2) Net cash provided by operating activities 148.1 102.0 549.2 402.7 Investing activities Capital expenditures (75.4) (87.6) (235.6) (247.7) Proceeds from sale of property, plant and equipment 3.2 3.5 7.8 32.9 Acquisitions of businesses and other, net 1.8 6.4 (76.3) 6.8 Net cash used in investing activities (70.4) (77.7) (304.1) (208.0) Financing activities Net increase (decrease) in short-term debt 14.9 30.3 23.7 (318.6) Issuance of long-term debt 174.7 28.5 248.4 323.7 Repayments and other changes in long-term debt (56.0) - (193.7) (158.5) Dividends paid (30.6) (28.7) (91.2) (82.1) Shares repurchased (160.4) (52.4) (257.0) (155.1) Stock options exercised 0.9 0.6 8.5 6.1 Minority interests and other, net (2.8) (3.1) (1.3) (3.4) Net cash used in financing activities (59.3) (24.8) (262.6) (387.9) Effect of exchange rate changes on cash 5.6 6.6 9.5 29.2 Increase (decrease) in cash and cash equivalents 24.0 6.1 (8.0) (164.0) Cash and cash equivalents at period-start 136.1 125.8 168.1 295.9 Cash and cash equivalents at period-end $160.1 $131.9 $160.1 $131.9 See “Notes to unaudited consolidated financial statements.” KEY RATIOS (UNAUDITED) (Dollars in millions, except per share data) Quarter July – September First nine months January-September 2007 2006 2007 2006 Earnings per share – basic 1) $0.82 $1.49 $2.46 $3.62 Earnings per share – diluted 1) $0.81 $1.48 $2.45 $3.60 Equity per share $30.88 $29.37 $30.88 $29.37 Cash dividend per share – paid $0.39 $0.35 $1.15 $0.99 Operating working capital 3) $666 $668 $666 $668 Capital employed $3,482 $3,352 $3,482 $3,352 Net debt 3) $1,138 $967 $1,138 $967 Net debt to capitalization, %3)4) 32 28 32 28 Gross margin, % 5) 19.4 19.7 19.7 20.7 Operating margin, % 6) 7.1 7.2 6.8 8.4 Return onshareholders’ equity, % 10.6 20.6 10.8 17.0 Return on capital employed, % 12.9 12.5 13.2 15.9 Weighted average no. of shares in millions 1)2) 77.8 82.1 79.2 83.0 No. of shares at period-end in millions 7) 75.9 81.2 75.9 81.2 No. of employees at period-end 35,000 35,400 35,000 35,400 Headcount at period-end 41,500 41,300 41,500 41,300 Days receivables outstanding 8) 70 83 69 74 Days inventory outstanding 9) 33 37 33 33 1) Net of treasury shares 2) Assuming dilution 3) See tabular presentation reconciling this non-GAAP measure to GAAP in the Management’s Discussion & Analysis of Financial Condition and Results of Operations 4) Net debt in relation to net debt, minority and equity 5) Gross profit relative to sales 6) Operating income relative to sales 7) Net of treasury shares and excluding dilution 8) Outstanding receivables relative to average daily sales 9) Outstanding inventory relative to average daily sales See “Notes to unaudited consolidated financial statements”. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (Unless otherwise noted, all amounts are presented in millions of dollars, except for per share amounts) September 30, 2007 1.1 Basis of Presentation The accompanying interim unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments considered necessary for a fair presentation have been included in the financial statements. All such adjustments are of a normal recurring nature. During the year ended December 31, 2006, the Company adopted FAS-158. Under FAS-158, the actual funded status of retirement benefits are recognized in the financial statements. Unrecognized amounts, such as net actuarial losses, are shown in the Comprehensive Income section of the Shareholders' Equity Statement. The adoption of FAS-158 had no effect on the Company’s consolidated statements of income for 2006 or any prior period presented and will not effect the income statements in future periods. For further information, see Note 18 to the Company’s Annual Report on Form 10-K/A for the year ending December 31, 2006. The Company adopted the provisions of FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN-48”), on January 1, 2007. Therefore, the method of determining the liability recorded for unrecognized tax benefits has changed and is not comparable with prior years. For further information see Note 1.9 Income Taxes. The consolidated balance sheet at December 31, 2006 has been derived from the audited financial statements at that date, but does not include all the information and footnotes required by generally accepted accounting principles for complete financial statements. The Company's reporting periods consist of thirteen-week periods, ending on the Friday closest to the last day of the calendar month. For convenience, the accompanying financial statements are shown as ending on the last day of the calendar month. Statements in this report that are not of historical fact are forward-looking statements that involve risks and uncertainties that could affect the actual results of the Company. A description of the important factors that could cause Autoliv's actual results to differ materially from the forward-looking statements contained in this report may be found in Autoliv's reports filed with the Securities and Exchange Commission (the “SEC”). For further information, refer to the consolidated financial statements, footnotes and definitions thereto included in the Company’s Annual Report on Form 10-K/A for the year ended December 31, 2006. The Company’s filings with the SEC, including annual reports on Form 10-K, quarterly reports on Form 10-Q, proxy statements, management certifi­cations, current reports on Form 8-K and other documents, can be obtained free of charge from Autoliv at the Com­pany’s address. These docu­ments are also available at the SEC’s web site at www.sec.gov and at the Company's corporate website at www.autoliv.com. 1.2 Receivables During the third quarter of 2007, the Company sold receivables relating to selected customers to various external financial institutions without recourse. These factoring agreements have the effect of reducing accounts receivable and days sales outstanding. At September 30, 2007 and December 31, 2006, $86 million and $98 million, respectively, of sold receivables remained outstanding under these agreements. 1.3 Inventories Inventories are stated at the lower of cost (principally FIFO) or market. The components of inventories were as follows, net of reserve: September 30, 2007 December 31, 2006 Raw materials $205.7 $196.4 Work in progress 238.0 234.5 Finished products 121.5 114.5 Total $565.2 $545.4 1.4
